917 F.2d 1302Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Armando Eugene MINES, a/k/a Robert Edward Mines, Jr.,Defendant-Appellant.
No. 90-6359.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1990.Decided Nov. 9, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-88-322-HM)
Armando Eugene Mines, appellant pro se.
Harvey Ellis Eisenberg, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Armando Eugene Mines appeals from the district court's order denying his motion for a new trial under Fed.R.Crim.P. 33.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Mines, CR-88-322-HM (D.Md. June 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED